                                                          U.S. L!. "> 1 1. C;   i
               IN THE UNITED STATES DISTRICT COURT FOR S AVAiiH AH D1V.
                     THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION           2Q20f^f^8 2O PM 3: 12

UNITED STATES OF AMERICA ex                             CLERK
rel. SUNBELT RENTALS, INC.,                                   SO.DiST. OF 6A.

        Plaintiff,

V.

                                               CASE NO. CV420-023
FIRST     INFINITY  CONSTRUCTION,
INC.,    BENARD QUEEN, JR., and
UNITED     STATES     FIRE   INSURANCE
COMPANY,

        Defendants.




                                 ORDER


     Before the Court is Plaintiff's Notice of Voluntary Dismissal

Without Prejudice. (Doc. A.) Pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(i), a plaintiff may dismiss an action by

filing "a notice of dismissal before the opposing party serves

either an answer or a motion for summary judgment." As requested

by Plaintiff, this action is DISMISSED WITHOUT PREJUDICE. The Clerk

of Court is DIRECTED to close this case.

     SO ORDERED this «^^fday of February 2020.



                                    WILLIAM T. MOORE,
                                    UNITED STATES   DISTRICT COURT
                                    SOUTHERN   DISTRICT OF GEORGIA
